DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The resilient element, of claim 1;
The leaf spring element, of claim 3;
The clip, of claim 7;
The bent blank and/or cut metal leaf, of claim 12;
The interconnecting member, of claim 13;
The single resilient leaf, of claim 18;
It is noted that if a structure is shown in the Figures, labeling the structure and utilizing the number in the Detailed Description overcomes this objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the Detailed Description.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and “configured to”.
The disclosure is objected to because of the following informalities:
In paragraph [0059] line 5, the phrase “insertion opening 14 of the razor cartridge” is unclear.  Reference number 14 is an opening in the tine not the cartridge.
In paragraph [0063] line 4, the phrase “proximal end 6” is unclear.  Using Figure 1, item 5 is the (top) distal end and 4 is the (bottom) proximal end.  Item 6 would be the top of the handle and should be the distal end of the handle.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 12, 18, and 19 and paragraph [0051], the phrase “connector comprising a resilient element” is unclear.  As written, the resilient element is a sub-structure of the connector just like the upper portion (10) and main body (20).  The specification fails to provide any insight on what structure of the connector represents the resilient element.  Is the connector, as a whole, and the resilient element the same structure?  If the connector and the resilient element are actually one-in-the-same, the claim and the specification need to be clear on this fact.  Is main body and the resilient element one-in-the-same?  If so, the claim and the specification need to be clear on this fact.  Claim 3 has the same issue with the leaf spring element.  What portion of the connector incorporates the leaf spring?  Is the leaf spring and the upper portion one-in-the-same?  Claim 12 has the same issue with bent blank and/or metal leaf.  What portion of the connector incorporates the bent blank and/or metal leaf?  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what sub-structure of the connector represents the resilient element.  See rejection above.
Claim 1 recites the limitation "the flat portion" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  The initial disclosure is “a substantially flat portion”.  The word “substantially” needs to be added in because substantially flat and flat are not the same things.  Claim 4 has the same issue.
With regards to claim 3, it is unclear what structure of the connector defines the leaf spring element.  Also, as written, the leaf spring element is a part of the connector in a way that does not involve the resilient element.  It is unclear which parts of the connector represent which elements.  It is unclear how the connector “consists of” the leaf spring element when the connector clearly incorporates other structures.  It is unclear how to interpret “consisting of”.
With regards to claim 7, it is unclear what structure defines the clip?  It is unclear what structure do and do not define a clip.  Using the language in claim 8, fork tines would not be considered a clip.   
With regards to claim 11, it is unclear how the connector extends from the proximal end to the distal end.  An item cannot extend to and from itself.  The connector has a proximal end and a distal end.  Also, claim 1 discloses a main body and ends and as written in claim 11, the proximal end of the connector to be attached to the handle is unrelated to the main body and ends.  The specification only supports that the main body and ends define the proximal end and are the structures that connect to the handle.
With regards to claim 11, the phrase “peripheral ends are bent towards” is unclear.  Claim 1 already discloses the ends are bent.  Is the claim 11 “bent” limitation another bend or is this supposed to further limit the claim 1 bend?  There does not appear to be more than one bend.  
With regards to claim 11, the phrase “facing U-shaped ends” is unclear.  As written, these ends are in addition to the peripheral ends which is not supported.   The connector only has 2 peripheral ends.
With regards to claim 13, it is unclear how the handle is connected to the cartridge through the connector when the handle is not disclosed as engaging the main body and ends.  Since the body and ends are disclosed in claim 1, this is the only way it is supported.  Claim 19 has the same issue.
With regards to claim 12, what structure of the resilient element is the bent blank and/or cut metal leaf?  How is it both a blank and a leaf?  Is this limitation referencing what the element is made from initially?   
With regards to claim 14, what structure defines the interconnecting member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 13-15, and 17 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Iderosa (5,038,472).  Please see Figure below for Examiner added reference labels.
With regards to claims 1 and 13, Iderosa discloses the same invention including a connector for a razor (Fig. 2) having a resilient element (20, 22, a) configured to connect a razor cartridge with a razor handle (Fig. 1) and to resiliently suspend the cartridge when attached to the handle (Fig. 2), the resilient element has a main body configured to be attached to the handle (a), the main body having a substantially flat portion (b) and peripheral ends (c, d ) bent towards the substantially flat portion (Fig. 2), a cartridge (18) with blades (40), and a handle connected to the cartridge through the connector (12).
	With regards to claims 2-6, 11, 14, 15, and 17, Iderosa discloses the ends are U-shaped (c, d), the connector consists of a leaf spring element (36), an upper portion configured to be attached to the cartridge (16, 30, 34), the upper portion is adjacent to the flat portion (adjacent is interpreted as “near” and all parts of the razor are near every other part), the upper portion and the main body are integrally formed (Fig. 2, it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)), when the main body is attached to the handle, the upper portion extends outwardly from the handle (Fig. 1), the connector extends from a proximal end configured to be attached to the handle to a distal end configured to be attached to the cartridge (Fig. 2), in a cross sectional view directed from the proximal end to the distal end on the connector the ends are bent towards each other forming facing U-shaped ends (Fig. 2), the cartridge has an interconnecting member configured to couple to the connector (54, 56) such that the handle is releasably connected to the cartridge (Fig. 1), and the connector is fixedly attached to the cartridge (Fig. 2).

    PNG
    media_image1.png
    411
    744
    media_image1.png
    Greyscale

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Iderosa (5,038,472).  
Iderosa discloses the invention but fails to disclose the upper portion is a clip.
Iderosa does disclose the lower portion of the cartridge (52, 54, 56) is in the form of a clip.  It would have been well within one’s technical skill to have switch the connecting structure of the upper portion of the connector and the lower portion of the connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have put 52, 54, 56 on the upper portion of the connector and 16 on the lower portion of the cartridge , since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Therefore, it would have been an obvious matter of design choice to modify the device of Iderosa to obtain the invention as specified in claim 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims
It is to be noted that claims 8-10, 12, 16, 18 and 19 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724